Case 7:17-cv-08620-NSR-LMS Document 49 Filed 08/25/20 Page 1 of 2
Case 7:17-cv-08620-NSR-LMS Document 47 Filed 08/25/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CARL MICHAEL JOHNSON, *
Plaintiff,
-against- 17 Civ. 8620 (NSR)(LMS)
KYLE REED and OFFICER THORTON, ORDER
Defendants.
-- x

 

WHEREAS, Plaintiff Carl Michael Johnson (“Johnson”) brought this action
against two officers of the Middletown Police Department alleging, inter alia, false
arrest, false imprisonment and malicious prosecution, arising out of an incident which
occurred on October 10, 2016, and

WHEREAS, in an Amended/Supplemental Complaint, Plaintiff referenced certain
documents in support of his claims, and

WHEREAS, on May 21, 2020, Defendants’ counsel sent Plaintiff a written
demand for copies of the following documents:

1. All written statements in your possession from witnesses to the subject
incident on October 10, 2016. This request does not include any documents
provided to you by me or any documents attached to papers which I submitted to

the Court.

_ 2. All written statements in your possession notarized or witnessed by
Parole Officer Marie Tannura.

and
WHEREAS, to date, Plaintiff has failed to provide counsel with any of the

requested documents.

 
Case 7:17-cv-08620-NSR-LMS Document 49 Filed 08/25/20 Page 2 of 2
Case 7:17-cv-08620-NSR-LMS Document 47 Filed 08/25/20 Page 2 of 2

NOW, THEREFORE, IT IS HEREBY ORDERED that Plaintiff provide copies of
the above-specified documents to the Office of the Corporation Counsel, Middletown
City Hall, 16 James Street, Middletown, New York 10940 within thirty (30) days of
receipt of a copy of this Order, and it is further

ORDERED that failure to comply with this Order shall preclude Plaintiff from
using any of the above-specified documents in support of his claims in motion practice or
at trial in this matter.

Dated: White Plains, New York
September, 2020

August 25

 

HON. LISA MARG {
United States MagiStrate\Judge

 
